Citation Nr: 0700741	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-42 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  Thereafter, he had Navy Reserve service.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from November 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO) which denied service 
connection for a bilateral eye disability, headaches, and 
irritable bowel syndrome.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in September 2005; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in November 2005.  The case is once again before the Board 
for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

The appeal was previously remanded in November 2005 for VA 
examinations to determine whether the veteran's claimed 
disabilities were incurred or aggravated by service.  These 
opinions were to be based on a review of the claims file, and 
physical examination if deemed necessary.  VA examinations 
were completed in December 2005.  Subsequently, in March 
2006, the veteran submitted additional potentially relevant 
evidence in support of his claim, including printed on-line 
.;/
information regarding corneal flash burns; copies of service 
medical records, VA examinations, and February 2005 VA 
treatment records which were already of record; and VA 
treatment records from 1986 to 1987.  

VA treatment records from 1986 to 1987 were not of record at 
the time of the December 2005 VA examinations and relate 
directly to the veteran's claimed bilateral eye disability, 
headaches, and gastrointestinal problems after service.  
Thus, in order to assure due process, this case is remanded 
for a supplemental VA opinion, which addresses new evidence 
that has been submitted.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ, unless this procedural right 
is waived by the veteran or by the veteran's representative.  
See 38 C.F.R. §§ 19.37, 20.1304 (c) (2006). 

The veteran did not submit a waiver of AOJ consideration for 
the new evidence submitted in March 2006.  Thus, after all 
development has been completed, the case should be returned 
to the RO for initial consideration of the claim in light of 
the new evidence.  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to VCAA notice.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case to an 
appropriate VA examiner(s) for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the veteran, such should 
be afforded the veteran.  The examiner 
should review the entire claims folder, 
to include VA treatment records from 1986 
and 1987.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed bilateral 
eye disability, headaches, and 
gastrointestinal disorders are related to 
service.  If it is determined that 
disability existed prior to service, the 
examiner should state the basis for this 
determination and also indicate whether 
it is at least as likely as not that any 
current diagnosed bilateral eye 
disability, headaches, or 
gastrointestinal disorders were 
aggravated by service.  The examiner 
should include pertinent findings from 
the record, and rationale for all 
opinions expressed.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence, 
including evidence submitted by the 
veteran in March 2006.  If the benefits 
sought are not granted, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).
 
